Citation Nr: 1641734	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  05-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for a liver disorder, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for arthritis throughout the body and joint damage, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a lung disorder, to include as due to ionizing radiation exposure. 

5.  Entitlement to service connection for shortened left leg.

6.  Entitlement to an increased rating for post-operative left scrotal exploration for orchialgia, currently evaluated as 10 percent disabling. 

7.  Entitlement to an increased rating for subluxation of the sacroiliac joint with degenerative discogenic changes, currently evaluated as 20 percent disabling (lumbar spine disability). 

8.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.

9.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1974 to December 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matters were previously remanded by the Board in August 2007, February 2011, and July 2015. 

In July 2015, the Board remanded the matters on appeal for additional development and initial consideration of additional evidence associated with the claims folder since the matters were last adjudicated in a December 2013 supplemental statement of the case (SSOC).  

At that time, the Board observed that a claim for a TDIU rating was raised by the evidence of record and the issue is a part of the current appeal.  Although the November 2011 rating decision found that Veteran's depression disability is rated as completely disabling effective from August 1, 2011, his TDIU claim is not moot.  The Veteran's TDIU claim has been inextricably intertwined with the Veteran's increased rating claims on appeal.  The issue of entitlement to a TDIU both prior to August 1, 2011, and since then, is still on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); as well as Buie v. Shinseki, 24 Vet. App. 242, 250 (2011), and Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The issues of entitlement to increased ratings for residuals of post-operative left scrotal exploration for orchialgia, lumbar spine disability, and radiculopathy in the left lower extremity, as well as claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in the Veteran's favor, the evidence of record demonstrates that his current left knee disorder is likely related to his period of service. 

2.  The competent evidence of record fails to demonstrate that the Veteran has a current disability involving his liver. 

3.  The Veteran was exposed to ionizing radiation during his period of service; however, none of his claimed conditions are radiogenic diseases as identified by VA regulations. 

4.  The preponderance of the evidence of record is against a finding that the Veteran has a current lung disorder that was caused by or incurred during active duty service.

5.  The preponderance of the evidence of record is against a finding that the Veteran's arthritis was caused by or incurred during active duty service.

6.  The preponderance of the evidence of record is against a finding that the Veteran's claimed joint damage was caused by or incurred during active duty service.

7.  The preponderance of the evidence of record is against a finding that the Veteran's claimed shortened left leg was caused by or incurred during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for entitlement to service connection for a liver disorder as due to in-service exposure to ionizing radiation have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

3.  The criteria for entitlement to service connection for a lung disorder as due to in-service exposure to ionizing radiation have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).

4.  The criteria for entitlement to service connection for arthritis as due to in-service exposure to ionizing radiation have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).

5.  The criteria for entitlement to service connection for joint damage as due to in-service exposure to ionizing radiation have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).

6.  The criteria for entitlement to service connection for shortened left leg have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2003, and thereafter, he has received additional letters in November 2005, March 2006, and November 2005 which satisfied the duty to notify provisions.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained; he has not identified any pertinent private medical records pertinent to these claims.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record also contains the Veteran's service personnel records pertaining to his exposure to ionizing radiation, as well as various documents from the Department of Navy, including ship deck logs, regarding the USS Greenling in 1976. 

Although the record reflects that the Veteran sought and was denied Social Security Administration (SSA) disability, there is no indication that the SSA records are not pertinent to the claims of service connection.  Moreover, the Veteran has not alleged that the records are relevant to his service connection claims.  VA is not obligated to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (there is no duty to assist when there is no indication that the records are potentially relevant).

The Veteran was afforded with VA examinations in May 2003, September 2004, and August 2015 in conjunction with his shortened left leg claim.  In each of these examination reports, the VA examiners recorded the Veteran's reported medical history and findings from clinical evaluation.  In a November 2015 VA medical opinion report, the VA examiner addressed whether the Veteran's left leg length discrepancy was related to his in-service horseback riding injury or secondary to his service-connected lumbar spine disability.  The November 2015 VA examiner provided a lengthy discussion in support of the medical conclusion rendered.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the Veteran was not afforded a VA examination with regard to his claims for entitlement to service connection for liver, lung, arthritis and joint disease, and such examinations are not warranted in this case.  The medical evidence does not demonstrate that the Veteran has a current disability involving his liver, and there is no probative evidence in the claims file which suggests that the Veteran's lung, arthritis and joint disorders may be related to his active duty service, to include his in-service exposure to ionizing radiation.  Accordingly, VA examinations were not warranted in this case. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The record shows that the Veteran's VA treatment records have been obtained and associated with the claims folder, the Veteran has been provided with adequate VA examinations, and additional military documentation regarding the Veteran's assertion of radiation exposure in July 1976 and November 1976 have been obtained.  A review of the record reflects substantial compliance with the Board's 2007, 2011 and 2015 remand directives, and no further action is required.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

2.  Service Connection 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

Generally, to establish service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a) (2015).  The Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2015).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Left Knee Disorder

The Veteran seeks entitlement to service connection for a left knee disorder.  He contends that he has a left knee disorder as a result of his period of service, to include as result of injuries from a June 1977 equestrian accident.  In the alternative, he has attributed his current left knee problems to abnormal gait caused by his service-connected lumbar spine disability.

Medical records establish that the Veteran has a current diagnosis of internal derangement, to include medial meniscus tear, in his left knee.  See VA treatment record as well as the report of an August 2015 VA examination.  There is also lay and medical evidence of in-service complaints of left lower extremity problems.  Pertinently, the Veteran has testified that he has current ligament impairment in his left knee that is a result of his period of service.  See March 2007 and September 2010 Board hearing transcripts.  In addition, a review of the Veteran's service treatment records show he sustained injury to his left lower extremity during a June 1977 equestrian accident, when he was bucked off a horse and the horse fell on him.  Notably, service treatment records show that was treated for torn cartilage and muscle in the left leg.  See August 1977 report of hospital summary from Naval Medical Center in Bethesda.  

Lastly, the record contains the report of an August 2015 VA joint examination, in which the VA examiner opined that the Veteran's left knee disorder is more likely than not incurred in during his active service.  The VA examiner found that based on a review of the medical evidence and the Veteran's reported medical history, the Veteran's left knee disorder was a resulted of the in-service injury and he has experienced chronic knee problems since then. 

The Board acknowledges the lack of specific complaints and treatment for left knee problems between the Veteran's separation from service and until 2002 when he sought treatment after he felt a "snap" in his knee while walking.  However,  given the Veteran's competent and credible reports of ongoing knee pain since as well as the favorable medical statement by the 2015 VA examiner, the Board finds that the evidence is at least in equipoise as to whether his left knee disorder is related to the injuries he sustained in service.  Consequently, service connection is warranted. 

The Board finds the medical evidence of record is at least in equipoise. Accordingly, with resolution of the doubt in favor of the Veteran, the criteria for service connection are met and the appeal is granted.




Liver Disorder 

The Veteran seeks entitlement to service connection for a liver disorder.  The Veteran contends that he developed a chronic liver condition as result of his exposure to ionizing radiation during his period of service.  

There was no indication in the service treatment records that the Veteran was treated for, or diagnosed with, a liver disorder or any liver-related disorder.  Although an October 1978 service treatment records show that the Veteran was assessed with elevated liver function test, subsequent November and December 1978 laboratory results show his liver function was within normal limits.  His December 1978 examination prior to separation shows that his liver was evaluated as normal.  

The report of a March 1979 VA general medical examination also shows that the Veteran's liver was evaluated as normal and his liver function test was within normal limits.  No liver-related disorder was shown to have manifested during his period of service or within one year his separation from service. 

Subsequent VA or private treatment records also failed to demonstrate treatment or diagnosis for a chronic liver disorder.  Rather, VA laboratory results show that the Veteran continue to have normal liver function test results in October 2000, April 2005, and November 2014.  In addition, the October 2000 VA laboratory results were negative for hepatitis virus. 

In order to warrant service connection, the threshold requirement is competent evidence of the existence of the claimed disability at some point during a Veteran's appeal.  While the Board recognizes the Veteran's belief in his claim, the most competent medical evidence of record tends to show that the Veteran has not ever had a disorder involving his liver.  Indeed, post-service treatment records show no subjective or objective findings of liver-related disorder. 

There has been no diagnosis of any liver-related disorder during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  Here, the record unequivocally shows that the Veteran has not been diagnosed with any disability involving his liver at any time during the course of the appeal. 

To the extent that the Veteran seeks to present his own diagnosis of a liver disorder, such diagnosis is not competent evidence.  Absent some obvious injury, the question of whether someone has a liver disorder is not a question that can be answered by observation with one's senses alone.  Nor is the existence of a liver disorder a simple question.  As such, it is a question that is addressable only by one with medical expertise.  The record does not show that the Veteran has such expertise and therefore his own diagnosis is not competent evidence. 

Thus, the evidence does not demonstrate that the Veteran has a current diagnosed disorder involving his liver during the course of the appeal.  In the absence of any diagnosed liver disorder, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, the benefit sought on appeal is denied.

Lung Disorder, Arthritis, Joint Disease, and Shortened Left Leg 

In this case, the Veteran contends that he has lung, shortened left leg, arthritis and joint disease disorders were caused by his period of service, to include in-service exposure to ionizing radiation. 

VA treatment records demonstrates that the Veteran has been diagnosed and treated for lung disorder, to include asthma and pseudohemoptysis, arthritis, to include polyarthritis and osteoarthritis of various joints, and an August 2014 VA examination report confirmed finding of left leg length discrepancy.  Current disability element is satisfied for each claim.

The Veteran's exposure to ionizing radiation is conceded, as demonstrated by his service personnel records that contain a Report of Occupation Exposure to Ionizing Radiation, DD Form 1141, which was confirmed by the Naval Dosimetry Center in August 2008.  These records show that the Veteran was exposed to a total of .088 REMs of ionizing radiation while serving onboard the USS Greenling and USS Trepang. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity as defined by VA regulations.   38 C.F.R. § 3.309 (d)(3).  However, the record does not demonstrate the Veteran was not involved in any of those identified radiation-risk activity.  Accordingly, service connection under the first theory of entitlement is not warranted.  See Id. 

The second avenue of recovery is found under 38 C.F.R. § 3.311 (b)(2) (2015).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. 

38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a)(1).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service.  38 C.F.R. § 3.111 (b).

In this case, although the evidence shows that the Veteran was exposed to ionizing radiation, his asthma, pseudohemoptysis, arthritis, polyarthritis, osteoarthritis of various joints, and shortened left leg are not among the diseases considered radiogenic diseases under 38 C.F.R. § 3.311 (b)(2).  Absent evidence that the Veteran developed a "radiogenic disease," referral to the VA Undersecretary for Benefits for these disabilities is not required, and service connection is not warranted under the second avenue of recovery.  See 38 C.F.R. §§ 3.311 (b). 

Regarding the third avenue of recovery, the Veteran may also establish service connection for his lung, arthritis and joint disease disorders, and shortened left leg directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§ 3.309 and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303. 

A review of the Veteran's service treatment records do not show that he was treated or diagnosed with chronic lung disorder, shortened left leg, arthritis, or joint disease.  His service treatment records do show that the Veteran did sustain injuries in June 1977 during an equestrian accident when he was thrown off the horse and the horse landed on top of him.  Notably, the Veteran has already been awarded service connection for lumbar spine and radiculopathy disabilities associated with that incident.  The June 1977 service treatment records show that the Veteran was treated for contusion of the lung with hemoptysis and other soft tissue injuries.  No bone fractures were noted.  Subsequent service treatment records show the Veteran received normal physical evaluation, except for findings of tenderness along the pelvic bones.  His lungs were clear to auscultation. 

The report of a December 1978 examination prior to separation shows that the Veteran received normal physical evaluation, except for identified scars.  He reported a history of bruised lung and hemoptysis, but the Veteran's lungs were evaluated as normal, and he denied any musculoskeletal problems, except for recurrent low back pain.  Shortly after his separation from service, the Veteran was afforded a VA general medical examination in March 1979.  That examination report shows that the Veteran's lungs were evaluated as normal, and there were no musculoskeletal complaints, except for those involving his spine and left lower extremity. 

Post-service VA treatment records show that the Veteran has had normal chest x-ray and pulmonary evaluations, despite his complaints of hemoptysis.  See February 2000, June 2003, and October 2005 reports of VA chest x-rays; January 2006 VA pulmonary function test report; February 2006 VA chest CT scan report.  It is felt that the Veteran has pseudohemoptysis associated with his use of nasal spray and allergy medications, or possibly associated with his gastroesophageal reflux disease (GERD).  See April 2006 and September 2007 VA pulmonary consultation reports.   VA treatment records starting in January 2006 show that the Veteran has been prescribed albuterol inhaler for his asthma complaints.  

With respect to his arthritis and joint disease claims, VA treatment records show that the Veteran was assessed minimal osteoarthritis in the left hip in January 2003 x-ray report.  VA treatment records starting in 2004 show assessment of polyarthritis and osteoarthritis of multiple joints.  An April 2004 VA Rheumatology Clinic show that the Veteran was assessed with polyarthritis based on his complaints of chronic pain involving his shoulders, elbows, wrists, fingers, knees, ankles, and feet.  Clinical evaluation at that time revealed no abnormalities involving those joints.  A December 2005 VA Rheumatology consultation report confirmed that the Veteran was assessed with osteoarthritis of various joints based on his complaints of diffused pain.  

VA examination reports dated in May 2003, September 2004 and August 2015 demonstrate that the Veteran's left leg is shorter than his right leg, albeit no more than two or three centimeters (cm) and much less than claimed one and half inch discrepancy. 

During both his March 2007 and September 2010 Board hearings, the Veteran testified that he believed that he has developed lung disorder, arthritis, joint disease, and shortened left leg length as a result of his exposure to radiation while serving onboard the USS Greenling.  The Veteran also testified that he believed that he had shortened left leg as a result of his service-connected lumbar spine disability, which included fusion of his pelvis. 

After a review of the evidence of record, the Board concludes that service connection for a lung disorder, arthritis, joint disease, and left leg length discrepancy is not warranted on a direct basis.  In this regard, the Board finds that there is no probative evidence of record relating these disorders to the Veteran's in-service exposure to ionizing radiation.  Additionally, the preponderance of the evidence is against a finding that the Veteran's asthma, pseudohemoptysis, polyarthritis, osteoarthritis, and shortened left leg is otherwise related to any to his period of service.

Essentially, the evidence tends to show that his current asthma, pseudohemoptysis, polyarthritis, and osteoarthritis first manifested many years after active service, and the evidence of record does not show that there is any continuity of treatment over a two decade time span between his separation from service and his treatment for lung disorder, arthritis, and joint problems starting in 2004 and later.  See 38 C.F.R. § 3.303.  As such, in-service disease has not been shown for any claimed disorder. 

In addition, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service, as asthma and pseudohemoptysis are not one of the listed presumptive chronic diseases, and the Veteran has not reported continuity of degenerative arthritis since his period of service.

With respect to in-service injury from exposure to ionizing radiation, there is no medical evidence of record linking the Veteran's asthma, pseudohemoptysis, polyarthritis, osteoarthritis, and shortened left leg to his in-service exposure to ionizing radiation. 

The Board acknowledges the Veteran's contentions that his lung disorder, arthritis, joint disease, and shortened left leg are related to in-service exposure to ionizing radiation.  Although the Veteran might sincerely believe that his disorders are related to his radiation exposure during service, as a layperson, his statements are not competent evidence regarding the etiology of his claimed conditions.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  While the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his asthma, pseudohemoptysis, polyarthritis, osteoarthritis, and left leg length discrepancy, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The record also lacks medical evidence that supports a link between the Veteran's asthma, pseudohemoptysis, polyarthritis, osteoarthritis, and shortened left leg to his period of service.  There is no objective evidence indicative of chronic lung disorder, arthritis, or joint disease in service or at separation, no evidence of treatment for the conditions until decades after service, and no medical evidence linking the currently diagnosed disorder directly to service. 

In the absence of any evidence suggestive of a direct relationship between the Veteran's period of service and his asthma, pseudohemoptysis, polyarthritis, osteoarthritis, VA is not required to obtain a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's left leg length discrepancy, the record contains the report of a November 2015 VA medical opinion, in which the VA examiner concluded it was less likely than not that the Veteran's shortened left leg was related to his period of service, to include caused or aggravated by his service-connected lumbar spine disability.  The VA examiner noted that leg length is an osseous phenomenon; that is, the axial dimension of an extremity is the aggregate of the axial dimensions of the component bones.  The VA examiner further noted that a review of the Veteran's service treatment records only showed soft tissue injuries as result of equestrian accident and did not show any fracture of the left lower extremity.  The VA examiner found that it was less likely than not that the Veteran's left leg shortening is due to the 1977 injury.  

In addition, the 2015 VA examiner noted that lumbar spine injuries can cause gait and station abnormalities and the visual impression of unequal leg length, but do not cause an actual change in the length of a lower extremity.  The findings from a January 2015 report of MRI of the lumbar spine failed to suggest that leg length could be altered by the abnormalities.  The VA examiner found that it was less likely than not that the Veteran's left leg shortening was a result of his service-connected lumbar spine disability. 

Moreover, the 2015 VA examiner noted that the report of an August 2015 VA spine examination did not reflect findings of inference of disability due to the discrepancy in leg length, and demonstrated that the Veteran did not suffer from any functional impairment as result of leg length discrepancy.  The VA examiner found that the Veteran's leg length discrepancy is more likely than not a part of his natural physique.

There is no medical opinion of record to the contrary.  Other than the Veteran's belief that his shortened left leg is related to his period of service, to include as secondary to his service-connected lumbar spine disability, which is not competent medical evidence of an etiologically relation, there is no objective medical evidence linking his left leg length discrepancy to service or his service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 38 C.F.R. § 3.159 (a)(2).  Service connection for left leg length discrepancy is not warranted on a direct or secondary basis.  See 38 C.F.R. §§ 3.303 and 3.310. 

In the absence of competent medical evidence linking the Veteran's asthma, pseudohemoptysis, polyarthritis, osteoarthritis, and shortened left leg to his active duty service, service connection for a lung disorder, arthritis, joint disease, and left leg length discrepancy are not warranted.  As the preponderance of the evidence is against the claims, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107 (b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is granted. 

Entitlement to service connection for a liver disorder is denied. 

Entitlement to service connection for a lung disorder is denied. 

Entitlement to service connection for arthritis is denied. 

Entitlement to service connection for joint disease is denied. 

Entitlement to service connection for shortened left leg is denied. 


REMAND

The Veteran seeks entitlement to increased ratings for post-operative left scrotal exploration for orchialgia, lumbar spine disability, and radiculopathy in the left lower extremity, as well as claim for TDIU.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

The records show that the Veteran applied for disability benefits from the Social Security Administration (SSA), but his claim was denied.  See a July 2015 report of SSA negative inquire.  It appears that the Veteran sought these benefits based on the severity of his medical problems, to include lumbar spine and left testicle dysfunction.  See an October 2003 application for California Health and Human Services benefits.  Although the Veteran was not awarded SSA benefits,  all relevant administrative and medical records considered in the determination of the claim for SSA disability benefits must be obtained and associated with the claims file.  A remand is needed to obtain those records pertaining to disability determination from SSA and California Department of Health and Human Services. 

With respect to the Veteran's claim for TDIU, in light of the award of service connection for left knee disorder herein, a remand with regard to the Veteran's claim for a TDIU prior to August 1, 2011, is necessary.  Specifically, the Board's award should be implemented and, thereafter, reconsider his TDIU claim since, based on the Board's actions, additional disability may be considered service-connected prior to August 1, 2011, and he may then meet the scheduler criteria under 38 C.F.R. § 4.16 (a) (2015).  Therefore, before the issue of entitlement to TDIU can be addressed on appeal, the Board's awards must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request from SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required. 

2. Request from the California Department of Health and Human Services, copies of all administrative decisions and underlying records with regard to any claim for disability benefits after securing the necessary authorization for release of this information.  All reasonable attempts should be made to obtain the records.  If these records are not available, the Veteran must be provided with appropriate notice. 

3. Implement the Board's awards of service connection for a left knee disorder. 

4. Thereafter, consider all of the evidence of record and readjudicate the claims for increased rating and TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


